Citation Nr: 1823871	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease.

2.  Entitlement to an initial rating in excess of 30 percent for depression.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to arteriosclerotic cardiovascular disease and/or depression.

4.  Entitlement to service connection for hypertension, to include as secondary to arteriosclerotic cardiovascular disease and/or depression.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to April 1973, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, October 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the record shows that additional VA treatment records and VA examination reports were associated with the record within a year of the May 2011 rating decision relevant to the issue of entitlement to an initial increased rating for arteriosclerotic cardiovascular disease.  However, since the RO never determined whether the additional VA treatment records and VA examination reports constituted new and material evidence with respect to the May 2011 rating decision, that decision never became final and is the proper rating decision on appeal to the Board as to the issue of arteriosclerotic cardiovascular disease.  38 C.F.R. § 3.156(b).  Moreover, during the pendency of this appeal, a July 2011 rating decision increased the Veteran's rating for arteriosclerotic cardiovascular disease from 10 percent to 30 percent for the entire appeal period.  Thus, the issue has been recharacterized accordingly.

In October 2014, the Board remanded the issues on appeal for further development.  

In February 2017, the Board requested a Veterans Health Administration (VHA) expert opinion as to the issue of hypertension, which was provided in November 2017.  The Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. § 20.903(a).

The Board has recharacterized the Veteran's service connection claim for acid reflux as entitlement to service connection for a gastrointestinal disorder, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's arteriosclerotic cardiovascular disease has been productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs that resulted in dyspnea and fatigue, with evidence of cardiac hypertrophy but no history of acute congestive heart failure or evidence of left ventricular ejection fraction less than 50 percent.

2.  For the entire appeal period, the Veteran's depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire appeal period.

3.  The Veteran's gastroesophageal reflux disease (GERD) is aggravated by his service-connected arteriosclerotic cardiovascular disease.

4.  Hypertension did not have its clinical onset in service or within one year of separation, and is not otherwise related to active duty, to include as a result of presumed herbicide agent exposure therein, or a service-connected disability. 

5.  The Veteran's service-connected disabilities, alone, do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7006 (2017).
2.  The criteria for an initial rating in excess of 30 percent for depression are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9434 (2017).

3.  The criteria for entitlement to secondary service connection for a gastrointestinal disorder are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter - Representative's Arguments

As an initial matter, the Board notes that the Veteran's representative has submitted statements consisting of pages of boilerplate language that is not specific to the Veteran's appeal, including a general assertion that he preserves for appeal "all legal errors, errors in fact-finding, failure to follow Manual M21-1, failure to discharge the duty to assist, and any other due process errors."  See, e.g., October 2011 and April 2012 and Notices of Disagreement; February 2012 and September 2012 VA Forms 9.  Such vague, unspecific assertions of general due process errors do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).

Moreover, in his substantive appeals, the Veteran's attorney incorrectly indicated that VA must advise him of "the existence of negative evidence and how to counter this evidence."  Notably, the United States Court of Appeals for the Federal Circuit has specifically found that VCAA notice "may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) at 1062.  The Court of Appeals for Veterans Claims (Court) has further stated since 38 U.S.C. § 5103 (a) "deals only with information and evidence gathering prior to the initial adjudication of a claim . . . it would be senseless to construe that statute as imposing upon the Secretary a legal obligation to rule on the probative value of information and evidence presented in connection with a claim prior to rendering a decision on the merits itself."  See Locklear v. Nicholson, 20 Vet.App. 410, 416 (2006).  The Veteran's attorney has indicated no valid duty to notify inadequacy in this case.

Law and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Arteriosclerotic Cardiovascular Disease

The Veteran's heart disability has been rated at 30 percent disabling, effective August 31, 2010, under the provisions of 38 C.F.R. § 4.104, DC 7005, which contemplates arteriosclerotic heart disease.  Under DC 7005, a 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is granted if there has been more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is justified for chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

Upon review of the totality of the record, the Board finds that a rating in excess of 30 percent is not warranted for the entire appeal period.  In this regard, June 2011, September 2011, and January 2015 VA examination reports indicate no evidence of acute congestive heart failure, METs results greater than 3 but not greater than 5, or left ventricular dysfunction with ejection fraction between 30 and 50 percent.  Instead, in 2011, the Veteran was found to have METs results greater than 7 but not greater than 10 accompanied by dyspnea, as well as a finding of cardiac hypertrophy.  See June 2011 and September 2011 VA examination reports.  The January 2015 VA examination report revealed METs results greater than 5 but not greater than 7 resulting in fatigue and left ventricular dysfunction with an ejection fraction of 55-60 percent.  There are no other pertinent findings during the period on appeal.  

Accordingly, for the reasons outlined above, the Board finds that a rating higher than 30 percent for arteriosclerotic cardiovascular disease is not warranted.

Depression

The Veteran's depression is rated pursuant to 38 C.F.R. § 4.130, DC 9434, which is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the Board notes that the December 2011 VA examiner diagnosed the Veteran with personality disorder not otherwise specified in addition to depression, and indicated that symptoms such as running away, truancy, fraudulent check writing, disobedience to orders, and drug possession were attributable to his personality disorder (as opposed to his depression).  Thus, those symptoms and similar symptoms will not be considered in rating the severity of his depression.  Mittleider v. West, 11 Vet App. 181 (1998).

The December 2011 VA examiner noted that the Veteran had depressed mood and determined that his depression was secondary to his arteriosclerotic cardiovascular disease.  The Veteran reported that he ate well, that he got a lot of sleep, and that his energy levels were good.  He denied any post service mental health care or medication, and stated that he has friends and that they cheer him up when he feels down.  He denied feeling hopeless, helpless, or worthless.  The examiner only identified depressed mood as a current symptom, and determined that the Veteran's mental diagnoses caused occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner differentiated the Veteran's diagnoses, stating that his personality disorder would lead to problems with reliably and productivity, whereas his depression would lead to intermittent periods of inability to perform occupational tasks only during periods of significant stress. 

At the January 2015 VA examination, the Veteran reported a very good relationship with his girlfriend, who he had been dating since June of the previous year.  He expressed that he has people that he likes to talk to at the place he visits daily to drink coffee.  The Veteran stated that he currently lived with his son and that his relationship is closer with his son than with his daughters.  The examiner determined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Again, depressed mood was the only observed symptom.  The examiner also noted that the Veteran had a tendency to minimize or downplay his depression, as he described himself in an overly virtuous manner, instead of portraying himself as overly pathological.  Based on psychometric testing, the examiner noted that his results were below the threshold for a diagnosable depressive disorder.  Affording him the benefit of the doubt, the examiner opined that the Veteran's depressive disorder remained the same, despite his test results indicating no presence of a depressive disorder, and that his symptoms did not increase or get worse.

After review of the evidence of record, the Board finds that the severity of the symptoms and disability picture does not warrant a rating in excess of 30 percent.  In this regard, the Veteran's symptoms are not of such a severity, frequency or duration, to result in occupational and social impairment with reduced reliability and productivity or more severe impairment.  Specifically, there is no evidence in the record of flattened affect, impaired speech or memory, hygiene issues, suicidal ideation, obsessional rituals, inappropriate behavior or disorientation, and he has never reported difficulty understanding complex commands or deficiencies in judgement or abstract thinking.  As noted above, the only documented symptom during the appeal period is depressed mood causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is specifically contemplated in the 30 percent rating, and which was not clinically observed at the more recent VA examination.  Also, there is no evidence demonstrating that the Veteran's depressive disorder has impacted his ability to function independently, appropriately and effectively or negatively impacted his family or social relationships, as he has indicated good relationships with friends and family.  Therefore, a higher rating is not warranted. 

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Certain chronic disabilities, including hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide exposure do not include hypertension.  38 C.F.R. § 3.309(e), Note 2.

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Gastrointestinal Disorder

The Veteran asserts that his gastrointestinal disorder is related to his service-connected arteriosclerotic cardiovascular disease and/or depression.  As secondary service connection under 38 C.F.R. § 3.310(a) is warranted, the Board need not address the Veteran's contentions on direct service connection.

Here, the Veteran has a current diagnosis of a gastrointestinal disorder, including GERD.  See December 2011, December 2012, and January 2015 VA examination reports.  He is currently service-connected for arteriosclerotic cardiovascular disease and depression.  Therefore, the first and second elements of secondary service connection are established.

Regarding the last element, nexus, the record contains both unfavorable and favorable evidence.  Against the claim are the opinions of the December 2011 and December 2012 VA examiners.  The December VA 2011 examiner opined that the Veteran's GERD was not caused or aggravated by his heart disability because his GERD symptoms onset before his heart disability.  This opinion is inadequate, as it does not include sufficient rationale as to the issue of aggravation and inadequately relies on a temporal requirement not encompassed in 38 C.F.R. § 3.310(a), and thus, holds no probative value.  Frost v. Shulkin, 29 Vet. App. 131 (2017).  The December 2012 VA examiner opined that the Veteran's depression did not cause or aggravate his GERD based on the fact that there was no medical literature that stated otherwise, because he had other risk factors for the development of GERD in his medical records, and because there was no evidence to support aggravation.  

In favor of the claim is the January 2015 VA examiner, who opined that the Veteran's service-connected heart disability did not cause, but aggravated his GERD.  The examiner explained that "when an individual has 'stress' to the body, as during a myocardial infarction, this stress increases 'acid production' from the stomach, and thus, can 'aggravate' [the] Veteran's pre-existing GERD/acid reflux," which was documented and supported by medical literature.  The examiner noted that the Veteran had acid reflux issues and used over the counter medication to help with his symptoms prior to his heart disability.  

The evidence is at least in equipoise as to whether there is an etiological relationship between the Veteran's arteriosclerotic cardiovascular disease and his GERD.  Thus, affording the Veteran the benefit of the doubt in this regard, the Board finds a proximate cause relationship between the two.  Accordingly, for reasons outlined above, secondary service connection for a gastrointestinal disorder is warranted.

In reaching such determination, the Board notes that, although 38 C.F.R. §3.310(b) indicates that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the AOJ having the responsibility for determining the degree of aggravation in assigning the rating.

Hypertension

The Veteran asserts that his current hypertension is related to service, including as a result of exposure to herbicide agents while in Vietnam.  In the alternative, he also asserts that it is related to his service-connected arteriosclerotic cardiovascular disease and/or depression.

Here, the Veteran has a current diagnosis of hypertension.  See December 2011 VA examination report.  Therefore, the first element of service connection is established.

Regarding the second element of service connection, in-service incurrence of a disease, the Veteran's service treatment records do not identify any complaints, treatment for, or diagnosis of, hypertension or high blood pressure during service.  His blood pressure at service entrance in November 1970 was 126/74 and he denied high blood pressure.  On his March 1973 report of medical history at separation, he again denied high blood pressure.  Clinical evaluation was normal.  The Veteran's blood pressure was recorded as 110/76.  See 38 C.F.R. § 4.104, DC 7101, Note 1.  However, an in-service injury in the form of exposure to herbicide agents is conceded.
Regarding the last element, nexus, the only competent opinions of record are against the claim.  (In this regard, the December 2011 VA opinion against the claim is inadequate for rating purposes.)  Specifically, the December 2012 VA examiner opined that the Veteran's depression did not cause or aggravate his hypertension, based on lack of support in the medical literature, the Veteran's noted risk factors, and his medical history.  The January 2015 VA examiner also opined that the Veteran's hypertension was less likely than not caused or aggravated by his heart disability and/or depression.  The examiner explained that the Veteran had a diagnosis of "essential hypertension," which usually occurs in men over the age of 40 and arises without a known cause.  He noted that there was no medical literature that would support the Veteran's heart disability and depression as aggravating conditions to his hypertension.  He explained the Veteran had several risk factors for hypertension, including his gender and tobacco use.   

As to direct service connection, the November 2017 VHA expert opined that it was less likely than not that the Veteran's hypertension was caused by or related to service, to include his presumed exposure to herbicide agents.  The expert noted that the since the Veteran's first contact with the VA in December 2000, most of his blood pressure readings were normal with a rare borderline high systolic reading and one elevated diastolic reading.  Further, he noted that since 2006, all of the Veteran's blood pressure readings were normal despite him being on cardiovascular medication for his heart disability, which is also sometimes used to treat hypertension.  The expert indicated that hypertension was first noted on the Veteran's problem list in May 2012, in the setting of normal blood pressure readings.  However, he noted that the Veteran continuously took heart medication since 2006, which lowers blood pressure, and thus, there was a possibility that the normal blood pressure readings may have been induced by the medication, and may have been elevated in the absence of medication.  The examiner stated that the Veteran did not meet the criteria for having hypertension, but if not for being on heart medications, it was possible that he may have acquired hypertension.  Regarding the relationship between hypertension and herbicide agent exposure, the expert cited a number of available studies addressing Veterans who routinely handled or were exposure to herbicide agents and development of heart problems and hypertension, noting conflicting results in the studies and emphasizing that that the Veteran did not serve with a group that had extensive direct contact with herbicide agents and therefore an increased hypertension risk.  He explained that hypertension is a common disease in older veterans and that risk factors include smoking, tobacco use, and obesity, all of which the Veteran has.  The Board affords these medical opinions great probative value, as they considered the Veteran's entire relevant medical history, and provided a thorough rationale with supporting data as well as reasoned medical explanations.

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his hypertension is the result of his active duty service, the Board finds that he is not competent to do so, as the determination as to the etiology of a cardiovascular disease is a complex medical question that is beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no evidence that hypertension manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of hypertension is several decades after service.  For similar reasons, a nexus through a continuity of symptomatology is not available.  See 38 C.F.R. § 3.303(b); Walker, supra.

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities consist of arteriosclerotic cardiovascular disease rated as 30 percent disabling, depression rated as 30 percent disabling, and a scar rated as noncompensable, for a combined rating of 60 percent.  Thus, the Veteran has not met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  In this regard, the Board acknowledges that the Veteran's award of service connection for GERD has not been implemented, and such implementation may effect whether he meets the percentage requirements for a TDIU.  However, the Board need not defer adjudication of this claim at this time, as a TDIU is not warranted even if he meets the schedular requirements for consideration of the same.  In this regard, the Board emphasizes that the Veteran does not assert, and the evidence does not otherwise support, that his GERD renders him unable to secure or follow a substantially gainful occupation.  See August 2011 VA Form 21-8940 (requesting a TDIU due to his heart disability); December 2011 VA examination report.

The Veteran reports that he has been unemployed since October 26, 2003 and that he last worked at the Nebraska State Fair Grounds cleaning bathrooms.  See August 2011 VA Form 21-8940 and December 2011 VA examination report.  He also reported completing three years of high school, with no other education or training.  See August 2011 VA Form 21-8940.

A preponderance of the competent and credible evidence of record does not reflect the Veteran is unable to work due to his service-connected heart and psychiatric disabilities.  The September 2011 VA examiner determined that the Veteran's service-connected heart disability would not interfere or prevent him from working other than with very severe or strenuous exertion, which is not consistent with his occupational background.  The December 2011 VA examiner also found that the Veteran was not precluded from working, indicating that his depression would interfere with occupational tasks only during periods of significant stress.  Similarly, the January 2015 VA examiners determined that the Veteran's heart and psychiatric disabilities would not render him incapable of obtaining or maintaining substantially gainful employment, physical or sedentary.  Additionally, in a June 2011 vocational rehabilitation counseling record, the counselor noted that the Veteran's heart disability had never been a factor in his being able to perform the duties of his employment, and noted that the Veteran rode his bike approximately 5 miles to the appointment with no difficulty and indicated that he was fearful that if he started working his pension would be decreased.  In a June 2011 letter, the Veteran was notified that his vocational rehabilitation program had been discontinued, as the counselor determined that he was not fully committed to securing suitable employment.  

To the extent the Veteran attributes his unemployability to his heart disability, the Board finds his statements less probative than the opinions of the vocational rehabilitation counselor and VA examiners opinions to the contrary, as the above-cited evidence demonstrates that he is motivated by financial gain.

The Board acknowledges that the Veteran may have been unemployed during the appeal period.  However, as noted above unemployment and/or underemployment are not equivalent to unemployability, and considerable industrial impairment due to the Veteran's heart disability, as well as his depression, are already contemplated in the ratings currently assigned.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Here, there is no indication in the competent and credible evidence of record that the Veteran is incapable of performing the physical and mental acts required by employment due to his service-connected disabilities.  

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt is not for application, and entitlement to a TDIU is denied, regardless of whether the Veteran meets the schedular criteria for consideration of the same. 


ORDER

An initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease is denied. 

An initial rating in excess of 30 percent for depression is denied.

Secondary service connection for GERD is granted.

Service connection for hypertension is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


